DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.
 
Status of Application
The amendments and response filed 29 November are acknowledged and have been considered in their entirety.  Claim 16 is new and dependent upon claim 1.  Thus, claims 1-2 and 3-16 are pending; Claims 6-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-2, 4-5 and 14-16 are subject to examination on the merits.

Maintained Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 and 14-15 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Marahiel et al. (US 2010/0285563 - cited previously).
Marahiel et al. teach:
Regarding claims 1 and 5, an artificial non-ribosomal peptide synthase comprising from N- to C-terminal, an adenylation domain (A), a thiolation domain (T) and an epimerization domain (E) at the C-terminus.  See Example 1d and 2a; Figure 1 (pa, pb, pa2).    
Regarding claim 2, all domains are heterologous to one another (See Examples 1d and 2a).
Regarding claim 4, an elongation module is present as evidenced by the synthesis of a desired product (See Examples 2a and 2b).  
Regarding claims 14 and 15, the A and T domains are heterologous to the termination module as taught in Example 2.  In addition, the entire C-terminal domain is also heterologous as taught in Example 2, specifically referencing Table 1.
Applicant’s Remarks and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record under 35 U.S.C. 102(a)(1) and 102(a)(2) as they do not teach each and every element of claim 1.  In particular, and with regard to the teachings of Marahiel et al. it is asserted that all of the Examples cited, e.g. Example 1 and 2(a) and (c) note that the constructs, e.g. Pa, Pb, Pc or P2a, Pb and Pc all work together to synthesize the peptide or product of interest and as such, this means it does not anticipate the instant claims because at least the enzyme Pc has a Te (termination domain).  In addition, one skilled in the art at the time of the invention would recognize that the NRPS requires a Te as evidenced by Ling et al because otherwise the enzymes cannot produce the peptide of interest (See Remarks, pp. 4-5).
	The Examiner has considered these arguments but does not find them convincing.  It is noted, the instant claims recite that the termination module need only comprise any one of a condensation domain, an internal condensation and epimerization di-domain, a cylization domain or an epimerization domain.  Furthermore, there is no functional requirement in the claims.  As such, the NRPS enzymes of Marahiel et al. of Pa, Pb and Pa2 do in fact meet the limitations of the instant claims.  It is of little consequence to the interpretation of the instant claims that said enzymes as taught by Marahiel et al. work together with other enzymes to produce a peptide of interest.  
	As such, the teaching of Marahiel et al. do anticipate the instant claims.   
 
New Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haynes et al. (Biochemistry, 2011 – cited herein).
Haynes et al. teach:
Regarding claims 1, 14-15, an artificial non-ribosomal peptide synthase wherein the domains are from fungal sources, comprising from N- to C-terminal, an adenylation domain (A), a thiolation domain (T) and a C-terminal, heterologous (C) condensation domain.  As taught by Haynes et al., fungal NRPS do not utilize terminal thioester domains (Te) like bacterial NRPS (See p. 5668, last paragraph; p. 5673, Construction of C-domain Swapped Chimeric Proteins).    
Regarding claim 2, the C-terminal condensation domain is heterologous to the A-T domains and thus is non-naturally occurring, and especially given it ends in a His-tag (See p. 5670, “Cloning fo TqaH, Stand-Alone C-….”).
  
nd col.). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        10 January 2022